Order filed, August 15, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00554-CR
                                 ____________

                         JIM AMIR MOLIN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                             Harris County, Texas
                        Trial Court Cause No. 1538890


                                      ORDER

      The reporter’s record in this case was due August 14, 2018. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order the court reporter of the 351st District Court to file the record in
this appeal within 15 days of the date of this order.

                                   PER CURIAM